JOURNAL ENTRY AND OPINION
On November 23, 1999, the relator, Eric Peterson, commenced this mandamus action against the respondent, Judge Frank Celebrezze, to compel the judge to rule on a motion to withdraw a guilty plea that Mr. Peterson had filed on January 15, 1998, in the underlying case State of Ohio v. Eric Peterson, Cuyahoga County Common Pleas Court Case No. CR-328, 490. Mr. Peterson verified his complaint. On December 1, 1999, the respondent moved for summary judgment because the complaint lacked the supporting affidavit required by Loc.R. 45 (B) and there was an adequate remedy at law by requesting the respondent to rule on the subject motion. On December 23, 1999, Mr. Peterson filed a "motion for leave to file affidavit in support of petition for mandamus instanter." An attached affidavit specified the details of his claim. This court granted Mr. Peterson's motion for leave to file an affidavit and denied the respondent's motion for summary judgment. Mr. Peterson had supported his complaint with an affidavit, and he had previously moved the respondent for a ruling on his motion to withdraw the guilty plea.
On March 7, 2000, the respondent moved for summary judgment on the grounds of mootness. Attached to the summary judgment motion was an excerpt from the docket of the underlying case showing that on March 2, 2000, the trial court had denied Mr. Peterson's motion to withdraw the guilty plea. Mr. Peterson never filed a brief in opposition; thus, this court finds that the respondent has fulfilled his duty and Mr. Peterson has received his requested relief, a ruling on the motion to withdraw the guilty plea. This matter is moot.
Accordingly, the respondent's March 7, 2000 motion for summary judgment is granted, and the application for a writ of mandamus is denied. Respondent to pay costs.
 TERRENCE O'DONNELL, J. CONCURS
______________________________ ANN DYKE, ADMINISTRATIVE JUDGE